Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	The claims are numbered incorrectly. There are two claims numbered claim 5. Accordingly, claims 1-22 are pending. Claims 15-22 are withdrawn. Claims 1-14 are under examination.
Claim Objections
Claims 5-13 are objected to because of the following informalities:  
The numbering of the claims is incorrect. The claim number 5 is repeated. Please correct the numbering of the entire claim set.  Appropriate correction is required.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. § § 1.821-1.825 because the specification discloses 


Information Disclosure Statement
The information disclosure statements filed 1/7/2020 and 8/11/2020 have been considered.  An initialed copy is enclosed.


Election/Restrictions
Applicant’s election of Group I claims 1-13 (correctly numbered 1-14) in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  Please insert “as” between “carrier protein: and “a vaccine” at line 2 of claim 5.  Appropriate correction is required.



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,829,795 (“795). Although the claims at issue are not identical, they are not patentably distinct from each other because the “795 claims disclose:
Claim 1: a method of synthesizing an N-glycosylated carrier protein for a bacterial O-antigen polysaccharide from E. coli via coordinated transcription, translation and N-glycosylation in vitro, the method comprising
Transcribing and translating a carrier protein in a cell-free protein synthesis reaction, the carrier protein comprising an inserted consensus, N-X-S/T, wherein X may be any natural or unnatural amino acid except proline;
N-glycosylating the carrier protein in the cell free protein synthesis reaction with the O-antigen polysaccharide.

Claim 2: the bacterial antigen is from E. coli.
Claim 3: the bacterial O antigen is from Francisella tularensis
Claim 4 and 5: the method further comprises formulating the N-glycosylated carrier protein as a vaccine composition comprising the N-glycosylated carrier protein.
Claim 6: the composition further comprises adjuvant.
Claim 7: the carrier protein is engineered E. coli maltose binding protein.
Claim 8: the carrier protein is a detoxified recombinant protein of Clostridium tetani.
.

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,829,795 (“795) as applied to claims 1-10 above, further in view of Failmezger et al.  Sci Rep 7, 16524 (2017) and Mamat et al. Microbial Cell Factories (2015) 14:57.
The “795 claims do not disclose that the cell-free protein synthesis reaction comprises a cell lysate prepared from an engineered bacterial strain that expresses detoxified lipid A and/or reduced amounts of lipid A and does not disclose that the cell lysate has an endotoxin concentration of less than about 180,000 EU/mL.
Failmezger et al disclose that cell extracts/lysates from E. coli have been used in cell-free protein expression systems that couple transcription and translation. See whole paper especially abstract and introduction and figures 1 and 2.
Mamat et al disclose that recombinant proteins manufactured in E. coli are inherently contaminated with endotoxin and that instead of removing endotoxin from the protein samples, it is possible to eliminate endotoxin at the source by producing proteins in an endotoxin free environment using E. coli that has been engineered such that the lipid A portion of the LPS is endotoxically inactive. See page 10 under conclusions. Mamat et al disclose that the reactivity of recombinant proteins in Limulus amoebocyte lysate (LAL assay) using said lipid A detoxified E. coli is less than about 180,000 endotoxin units/mL. See page 9 2nd paragraph of second column and figure 9 on page 10.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used E. coli cell lysates wherein the E. coli expresses a detoxified lipid A and wherein the cell lysates comprise less than about 180,000 endotoxin units/mL for the cell free protein 
The teaching, suggestion or  motivation to do so is that Failmezger et al disclose that cell extracts/lysates from E. coli have been used in cell-free protein expression systems that couple transcription and translation and Mamat et al disclose that that recombinant proteins manufactured in E. coli are inherently contaminated with endotoxin and that instead of removing endotoxin from the protein samples, it is possible to eliminate endotoxin at the source by producing proteins in an endotoxin free environment using E. coli that has been engineered such that the lipid A portion of the LPS in endotoxically inactive.  Mamat et al disclose that the reactivity of recombinant proteins in Limulus amoebocyte lysate (LAL assay) using said lipid A detoxified E. coli is less than about 180,000 endotoxin units/mL.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The disclosure does not enable one of ordinary skill in the art to practice the invention as currently claimed without components necessary for 
Transcribing and translating a carrier protein in a cell free protein synthesis reaction, the carrier protein comprising an inserted consensus sequence for prokaryotic N-linked glycosylation, DQNAT, wherein X may be any natural or unnatural amino acid except proline, wherein the components missing are prokaryotic transcription and translation machinery in E. coli  cell lysate and expression plasmid/ DNA encoding said acceptor protein; and
N-linked glycosylation of the carrier protein in a cell free protein synthesis reaction comprising E. coli cell lysates enriched in components for  a complete N-linked glycosylation  pathway, oligosaccharyltransferase OST and lipid-linked oligosaccharide a( LLO) wherein OST is encoded by expression vector/plasmid  and expression vector plasmid encoding N-linked glycosylation machinery for production of the LLO .
The E. coli cell lysates above lacking O-antigen ligase.

These are components which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The particular critical or essential features need to practice the invention but not included in the claim are set forth below.

The claims are drawn to a method for synthesizing an N-glycosylated carrier protein for a polysaccharide via coordinated transcription, translation and N-glycosylation in vitro, the method comprising
Transcribing and translating a carrier protein in a cell-free protein synthesis reaction, the carrier protein comprising an inserted consensus sequence, N-X-S/T, wherein X may be any natural or unnatural amino acid except proline;
Glycosylating the carrier protein in the cell-free protein synthesis reaction with at least one polysaccharide, wherein the at least one polysaccharide is at least one polysaccharide is at least one bacterial O-antigen.

Consensus Sequence in Acceptor Protein
As claimed, the process is a post-translational N-linked glycosylation process.
The method steps of claim 1 (i) and (ii) are drawn to a system where the carrier protein is glycosylated post translationally. This process of post translational glycosylation is carried out in the prokaryotic i.e. bacterial N-linked glycosylation pathway. In this pathway wherein bacterial oligosaccharyltransferase (OST) of e.g. C jejuni PglB has been shown to be able to transfer sugars to  proteins comprising PglB acceptor motifs with the aid of E. coli glycosylation machinery i.e. expression of PglB in E. coli expressing proteins comprising the acceptor motif for C. jejuni OST PglB – native E. coli proteins involved in glycosylation can complement portions of the C. jejuni N-linked glycosylation pathway enabling N-linked glycosylation of proteins comprising the C. jejuni PglB acceptor motif  in E. coli expressing C. jejuni PglB enzyme. See Guarino thesis cited in IDS 8/1/2020 starting at page 3 starting from “protein glycosylation in bacteria to page 8 and instant specification at paragraph 89.

In the claims, the inserted consensus sequence N-X-S/T wherein X may be any natural or unnatural amino acid except proline is the acceptor motif for eukaryotic and archaeal OST. In eukaryotes, the tetrasaccharide Glc3Man2GlcNAc2 is preferentially recognized by the OST, while in bacteria, a variety of different oligosaccharides can 
Thus, regarding claim 8 and 9, the PglB or engineered variant of PglB will not recognize the motif N-X-S/T wherein X may be any natural or unnatural amino acid except proline which is a eukaryotic OST consensus motif. The consensus motif for prokaryotic OST, such as PglB from C. jejuni is extended to D/E-X1-N-X2-S/T, wherein X can be any amino acid besides proline. Guarino thesis cited in IDS 8/1/2020 at page 6.
Thus, regarding claim 10-11, archaeal and eukaryotic OST glycosylate co-translationally not post-translationally.
The consensus sequence for OST disclosed in cell free translation/glycosylation reaction is DQNAT which is a consensus motif for PglB and fits the generic prokaryotic OST consensus motif D/E-Y-N-X-S/T (Y and X is not proline) disclosed in paragraph 90, 151-152, 154 of the specification and also the same as disclosed in the art i.e. D/E-X1-N-X2-S/T, wherein X can be any amino acid besides proline.

Transcribing and Translation Carrier protein in a cell free protein synthesis reaction:
In addition to accomplish synthesizing the N-glycosylated carrier protein, the method as now claimed is missing the critical and essential elements which are
prokaryotic transcription and translation machinery in prokaryotic cell extract and plasmid DNA encoding said acceptor protein. For example, the method for one pot transcribing and translation and glycosylation of carrier protein at paragraph 154 relies on E. coli extracts that comprise transcription and translation machinery and priming with expression vector that encodes the carrier protein. The specification discloses that glycosylation of carrier protein was observed only in reactions 
	
	Glycosylating the carrier protein in the cell-free protein synthesis reaction
The essential components for cell-free N-linked glycosylation not present in the claim are prokaryotic cell lysates enriched in components for  a complete N-linked glycosylation  pathway, prokaryotic oligosaccharyltransferases PglB and lipid-linked oligosaccharides bacterial O antigen ( LLO) which are encoded by expression vector/plasmid encoding N-linked glycosylation machinery for production of the LLO bacterial antigen  and plasmid encoding the OST. See paragraph 7 of the specification.
Guarino et al (Glycobiology 22(5):596-6012012 cited in IDS) disclose functional reconstitution of bacterial N-linked glycosylation in vitro which minimally required 3 components: Oligosaccharyltransferase (OST), lipid linked oligosaccharide (LLO) and accepter protein comprising the D/E-X−1-N-X+1-S/T motif. See page 597 under results.
The specification discloses that glycosylation of carrier protein was observed only in reactions containing a complete glycosylation pathway and the preferred DQNAT glycosylation sequence. See paragraph 154 for one pot translation and glycosylation of bacterial O-antigen.
E. coli cell lysates lacking O-antigen Ligase
Feldman et al (PNAS, vol. 102 no. 82 pages 3016-3021 2/22/2005 cited in IDS) disclose that E. coli strain CLM24 (as used in the example of the specification, see figure 10) lacks O-Antigen ligase (WaaL) results in PglB transfer of O antigen from its carrier to the protein acceptor. The presence of O antigen ligase (WaaL) in the E. coli lysate would result in transfer of the O-antigen to lipid A core instead of to the carrier acceptor protein. See page 3017 figure 1 and table 1.
Thus, it is critical that the E. coli cell lysate lack O antigen ligase WaaL to assure the OST transfers the O antigen to the carrier protein instead of lipid A. See 
In summary, the disclosure does not enable one of ordinary skill in the art to practice the invention as currently claimed without components necessary for 
Transcribing and translating a carrier protein in a cell free proteins synthesis reaction, the carrier protein comprising an inserted consensus sequence for prokaryotic N-linked glycosylation, DQNAT, wherein X may be any natural or unnatural amino acid except proline, wherein the components missing are prokaryotic transcription and translation machinery in E. coli  cell lysate and expression plasmid/ DNA encoding said acceptor protein; and
N-linked glycosylation of the carrier protein in a cell free protein synthesis reaction  comprising E. coli cell lysates enriched in components for  a complete N-linked glycosylation  pathway, oligosaccharyltransferase OST and lipid-linked oligosaccharide a( LLO) wherein OST is encoded by expression vector/plasmid  and expression vector plasmid encoding N-linked glycosylation machinery for production of the LLO.
The E. coli cell lysates above lacking O-antigen ligase.











(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6: the vaccine composition lacks antecedent basis in claim 1.
Claim 14: the recitation of the cell lysate lacks antecedent basis in claim 1.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the interest of compact prosecution, the instant rejections are based on using the consensus sequence for prokaryotic oligosaccharyltransferase (OST) D/E-X1-N-X2-S/T, wherein X can be any amino acid besides proline instead of the claimed eukaryotic/archaeal consensus sequence N-X-S/T wherein X can be any amino acid besides proline. As set forth in the enablement rejection above the claimed process is post translation N-glycosylation which is carried out by prokaryotic OST and not by eukaryotic OST which performs a co-translational glycosylation process.

Claim 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al.  PLOS ONE 9(8):e105215 2014, pages 1-10 cited in IDS in view of Guarino et al. Glycobiology 22(5):596-6012012 cited in IDS.
Claim 1: Ma et al disclose a method for synthesizing an N-glycosylated carrier protein for a polysaccharide the method comprising:
Transcribing and translating a carrier protein, the carrier protein comprising an inserted consensus sequence DQNAT in E. coli cells;
Glycosylating the carrier protein with at least one polysaccharide, wherein the at least one polysaccharide is E. coli O antigen in E. coli cells. See abstract, page 2 column 1 under bacterial strains and growth conditions and under plasmid construction to column 2 under expression and purification of O-Ag-MBP.
Claim 2: Ma et al disclose the bacterial O antigen is from E. coli.
Claim 4: Ma et al disclose formulating N-glycosylated carrier protein as an antigenic composition.  See abstract and page 3 under mice immunization.
Claim 5:  Ma et al disclose formulating N-glycosylated carrier protein as vaccine composition.  See abstract and page 3 under mice immunization.
Claim 6: Ma et al disclose the composition further comprises adjuvant. See abstract and page 3 under mice immunization.
Claim 7: Ma et al disclose the carrier protein is an engineered variant of maltose binding protein of E. coli. See abstract, page 2 column 1 under bacterial strains and growth conditions and under plasmid construction to column 2 under expression and purification of O-Ag-MBP.



Guarino et al disclose the use of easily available and highly controllable E. coli based cell free system for the production of N-linked glycoproteins. The method was created by coupling existing in vitro translation systems with an N-linked glycosylation pathway reconstituted from defined components. See abstract. Guarino et al disclose the in vitro functional reconstituted bacterial N-linked glycosylation minimally requires oligosaccharyltransferase CjPglB, lipid linked oligosaccharide and acceptor protein carrying the D/E-X−1-N-X+1-S/T motif.
Guarino et al disclose functional reconstitution of bacterial N-linked glycosylation in vitro which minimally required 3 components: Oligosaccharyltransferase (OST), lipid linked oligosaccharide (LLO) and accepter protein comprising the D/E-X−1-N-X+1-S/T motif. See page 597 under results.

For the OST, C. jejuni PglB OST was purified from cell lysates of E. coli expressing said PglB. 
For the LLO, separate E. coli cells carrying the C. jejuni pgl locus were used to produce the oligosaccharide donor. These E. coli cells lack WaaL enzyme that naturally transfers O-antigen from the lipid carrier to lipid A but in the absence of WaaL, the desired LLO is transferred to the acceptor protein to be glycosylated. For the acceptor protein comprising the N-glycosylation motif is purified. For functional reconstitution of the glycosylation pathway, the CjPglB OST is combined with LLOs extracted from E. coli cells and purified AcrA (acceptor protein). See page 597 under results. Alternatively the purified glycosylation components is combined with cell-free translation system that comprises a plasmid encoding the acceptor protein. See page 598 under cell free translation and glycosylation of target glycoproteins.
in vitro cell free translation system for the acceptor protein and the cell free purified glycosylation components yields a glycosylation efficiency that exceeds the level typically observed in vivo and permits a level of controllability that is unavailable in other translation/glycosylation systems (see page 599, left column). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ma et al into a combination of cell free protein synthesis reaction system  for transcribing and translating the carrier protein and a cell free glycosylation using purified glycosylation components as taught by Guarino et al,  thus resulting in transcription and translation of the acceptor protein in a cell free protein synthesis reaction and N-linked glycosylation of the transcribed and translated carrier protein in a cell free protein synthesis reaction, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that teach that  the combination of  in vitro cell free translation system for the acceptor protein and the cell free purified glycosylation components yields a glycosylation efficiency that exceeds the level typically observed in vivo and permits a level of controllability that is unavailable in other translation/glycosylation systems.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. PLOS ONE 9(8):e105215, pages 1-10, 2014, cited in IDS and Guarino et al. 2012 Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-2 and 4-7, further in view of Schwarz et al. Glycobiology vol. 21, no. 1, pp. 45-54, 2011.
The combination of Ma et al and Guarino et al does not disclose that the glycosylating step uses an OST which is a naturally occurring bacterial homolog of C. jejuni PglB.
Schwartz et al disclose a Campylobacter lari OST which is a naturally 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have substituted the C. jejuni PglB OST with a naturally occurring bacterial homolog such as C. lari PglB in the method of Ma et al and Guarino et al as combined, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to make such a substitution is that Schwartz et al disclose that C. lari PglB is capable of performing N-linked glycosylation in E. coli and possesses relaxed specificity at the acceptor site of proteins to be glycosylated e.g. DANSG and NNNST in addition to acceptor site for Campylobacter N-linked glycosylation i.e. D/E-X1-N-X+1-S/T wherein X can be any amino acid but proline.


Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ma et al. PLOS ONE 9(8):e105215, pages 1-10, 2014, cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-2 and 4-7, further in view of Ihssen et al. Open Biol. 5: 140227. http://dx.doi.org/10.1098/rsob.140227
The combination of Ma et al and Guarino et al does not disclose that the glycosylating step uses an OST that is an engineered variant of C. jejuni PglB.
Ihssen et al disclose engineered variant of C. jejuni PglB which yield higher glycosylation rates. See page 1 under summary and page 6-7 under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have substituted in the method of Ma et al and Guarino et al as combined the C. jejuni PglB OST with an engineered .

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ma et al. PLOS ONE 9(8):e105215, pages 1-10, 2014, cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-2 and 4-7, further in view of Failmezger et al.  Sci Rep 7, 16524 (2017) and Mamat et al. Microbial Cell Factories (2015) 14:57.
The combination of Ma et al and Guarino et al does not disclose that the cell-free protein synthesis reaction comprises a cell lysate prepared from an engineered bacterial strain that expresses detoxified lipid A and/or reduced amounts of lipid A and does not disclose that the cell lysate has an endotoxin concentration of less than about 180,000 EU/mL.
Failmezger et al disclose that cell extracts/lysates from E. coli have been used in cell-free protein expression systems that couple transcription and translation. See whole paper especially abstract and introduction and figures 1 and 2.
Mamat et al disclose that recombinant proteins manufactured in E. coli are inherently contaminated with endotoxin and that instead of removing endotoxin from the protein samples, it is possible to eliminate endotoxin at the source by producing proteins in an endotoxin free environment using E. coli that has been engineered such that the lipid A portion of the LPS is endotoxically inactive. See page 10 under conclusions. Mamat et al disclose that the reactivity of recombinant proteins in Limulus amoebocyte lysate (LAL assay) using said lipid A detoxified E. coli is less than about 180,000 endotoxin units/mL. See page 9 2nd paragraph of second column and figure 9 on page 10.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used i E. coli cell lysates 
The teaching, suggestion or  motivation to do so is that Failmezger et al disclose that cell extracts/lysates from E. coli have been used in cell-free protein expression systems that couple transcription and translation and Mamat et al disclose that that recombinant proteins manufactured in E. coli are inherently contaminated with endotoxin and that instead of removing endotoxin from the protein samples, it is possible to eliminate endotoxin at the source by producing proteins in an endotoxin free environment using E. coli that has been engineered such that the lipid A portion of the LPS in endotoxically inactive.  Mamat et al disclose that the reactivity of recombinant proteins in Limulus amoebocyte lysate (LAL assay) using said lipid A detoxified E. coli is less than about 180,000 endotoxin units/mL.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wacker et al. US 2015/0273043 10/1/15 in view of Guarino et al. Glycobiology 22(5):596-6012012 cited in IDS.

Wacker et al disclose a method for synthesizing an N-glycosylated carrier protein for a polysaccharide, the method comprising:
Transcribing and translating a carrier protein comprising N-glycosylation motifs D/E-X-N-X-S/T wherein X can be any amino acid except proline;
And glycosylating the carrier protein with at least one bacterial O-antigen.
See paragraphs 76-99 and paragraph 124.

Claim 2: the bacterial O antigen is from E. coli. See paragraph 95.
Claim 3: the bacterial O antigen is from F. tularensis. See paragraph 95.
Claim 4-6: the N-glycosylated carrier protein is formulated as an antigenic or vaccine composition and comprises an adjuvant. See paragraphs 68, 69, 70, 124, 125; table 1.
Claim 8: the carrier protein is detoxified variant of C. diphtheriae (CRM197), detoxified variant of C. tetani toxin (tetanus toxoid). See paragraph 68.
Wacker et al disclose that the N-linked glycosylation occurs in vivo in bacterial cells such as E. coli with the C. jejuni glycosylation machinery including C. jejuni PglB oligosaccharyltransferase transferred to said bacterial cells. See paragraphs 5, 8, 22-27, 59, 67-86, 91, 93, 95-100, page 14 claims 56-76.
Wacker et al does not disclose that the method for transcribing and translating a carrier protein is in a cell free protein synthesis reaction and the glycosylating the carrier protein is in the cell free protein synthesis reaction.

Guarino et al disclose the use of easily available and highly controllable E. coli based cell free system for the production of N-linked glycoproteins. The method was created by coupling existing in vitro translation systems with an N-linked glycosylation pathway reconstituted from defined components. See abstract. Guarino et al disclose the in vitro functional reconstituted bacterial N-linked glycosylation minimally requires oligosaccharyltransferase CjPglB, lipid linked oligosaccharide and acceptor protein carrying the D/E-X−1-N-X+1-S/T motif.
Guarino et al disclose functional reconstitution of bacterial N-linked glycosylation in vitro which minimally required 3 components: Oligosaccharyltransferase (OST), lipid linked oligosaccharide (LLO) and accepter protein comprising the D/E-X−1-N-X+1-S/T motif. See page 597 under results.


For the LLO, separate E. coli cells carrying the C. jejuni pgl locus were used to produce the oligosaccharide donor. These E. coli cells lack WaaL enzyme that naturally transfers O-antigen from the lipid carrier to lipid A but in the absence of WaaL, the desired LLO is transferred to the acceptor protein to be glycosylated. For the acceptor protein comprising the N-glycosylation motif is purified. For functional reconstitution of the glycosylation pathway, the CjPglB OST is combined with LLOs extracted from E. coli cells and purified AcrA (acceptor protein). See page 597 under results. Alternatively the purified glycosylation components is combined with cell-free translation system that comprises a plasmid encoding the acceptor protein. See page 598 under cell free translation and glycosylation of target glycoproteins.
  Guarino et al. teach that  the combination of  in vitro cell free translation system for the acceptor protein and the cell free purified glycosylation components yields a glycosylation efficiency that exceeds the level typically observed in vivo and permits a level of controllability that is unavailable in other translation/glycosylation systems (see page 599, left column). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wacker  et al into a combination of cell free protein synthesis reaction system  for transcribing and translating the carrier protein and a cell free glycosylation using purified glycosylation components as taught by Guarino et al,  thus resulting in transcription and translation of the acceptor protein in a cell free protein synthesis reaction and N-linked glycosylation of the transcribed and translated carrier protein in a cell free protein synthesis reaction, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that teach that  the combination of  in vitro cell free translation system for the acceptor protein and the cell free purified glycosylation in vivo and permits a level of controllability that is unavailable in other translation/glycosylation systems.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wacker et al. US 2015/0273043 10/1/15 and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-6 and 8 above, further in view of Schwarz et al. Glycobiology vol. 21, no. 1, pp. 45-54, 2011.
The combination of Wacker et al and Guarino et al does not disclose that the glycosylating step uses an OST which is a naturally occurring bacterial homolog of C. jejuni PglB.
Schwartz et al disclose a Campylobacter lari OST which is a naturally occurring bacterial homolog of C. jejuni PglB that is capable of performing N-linked glycosylation in E. coli and possesses relaxed specificity at the acceptor site of proteins to be glycosylated e.g. DANSG and NNNST in addition to acceptor site for Campylobacter N-linked glycosylation i.e. D/E-X1-N-X+1-S/T wherein X can be any amino acid but proline. See abstract and under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have in the method of Wacker and Guarino as combined substituted the C. jejuni PglB OST with a naturally occurring bacterial homolog such as C. lari PglB, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to make such a substitution is that Schwartz et al disclose that C. lari PglB is capable of performing N-linked glycosylation in E. coli and possesses relaxed specificity at the acceptor site of proteins to be glycosylated e.g. DANSG and NNNST in addition to acceptor site for Campylobacter N-linked glycosylation i.e. D/E-X1-N-X+1-S/T wherein X can be any amino acid but proline.

10  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wacker et al. US 2015/0273043 10/1/15 cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-6 and 8, further in view of Ihssen et al. Open Biol. 5: 140227. http://dx.doi.org/10.1098/rsob.140227
The combination of Wacker et al and Guarino et al does not disclose that the glycosylating step uses an OST that is an engineered variant of C. jejuni PglB.
Ihssen et al disclose engineered variant of C. jejuni PglB which yield higher glycosylation rates. See page 1 under summary and page 6-7 under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have in the method of Wacker and Guarino as combined to have substituted the C. jejuni PglB OST with  an engineered variant thereof, thus resulting in the instant invention with a reasonable expectation of success. The motivation to make such a substitution is that Ihssen et al disclose engineered variants of C. jejuni PglB which yield higher glycosylation rates.



Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  M Wacker et al. US 2015/0273043 10/1/15 cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-6 and 8 above, further in view of Failmezger et al.  Sci Rep 7, 16524 (2017) and Mamat et al. Microbial Cell Factories (2015) 14:57.
The combination of Wacker et al and Guarino et al does not disclose that the cell-free protein synthesis reaction comprises a cell lysate prepared from an engineered bacterial strain that expresses detoxified lipid A and/or reduced amounts of lipid A and does not disclose that the cell lysate has an endotoxin concentration of less than about 180,000 EU/mL.

Mamat et al disclose that recombinant proteins manufactured in E. coli are inherently contaminated with endotoxin and that instead of removing endotoxin from the protein samples, it is possible to eliminate endotoxin at the source by producing proteins in an endotoxin free environment using E. coli that has been engineered such that the lipid A portion of the LPS is endotoxically inactive. See page 10 under conclusions. Mamat et al disclose that the reactivity of recombinant proteins in Limulus amoebocyte lysate (LAL assay) using said lipid A detoxified E. coli is less than about 180,000 endotoxin units/mL. See page 9 2nd paragraph of second column and figure 9 on page 10.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used  E. coli cell lysates wherein the E. coli expresses a detoxified lipid A and wherein the cell lysates comprise less than about 180,000 endotoxin units/mL for the cell free protein synthesis transcription and translation and the N-glycosylation step of the method of Wacker et al and Guarino et al as combined, thus resulting in the instant invention with a reasonable expectation of success.
The teaching, suggestion or  motivation to do so is that Failmezger et al disclose that cell extracts/lysates from E. coli have been used in cell-free protein expression systems that couple transcription and translation and Mamat et al disclose that that recombinant proteins manufactured in E. coli are inherently contaminated with endotoxin and that instead of removing endotoxin from the protein samples, it is possible to eliminate endotoxin at the source by producing proteins in an endotoxin free environment using E. coli that has been engineered such that the lipid A portion of the LPS in endotoxically inactive.  Mamat et al disclose that the reactivity of 



Status of the Claims
Claims 15-22 are withdrawn. Claims 1-14 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645